TALLMAN, Circuit Judge,
concurring separately.
I concur in the majority’s judgment. As I read INS v. Ventura, 537 U.S. 12, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002), our proper role is to simply remand the case to the Board of Immigration Appeals for reconsideration in the absence of the adverse credibility finding. See Ventura, 537 U.S. at 16, 123 S.Ct. 353 (“the proper course, except in rare circumstances, is to remand to the agency”) (internal quotations omitted). Notwithstanding the language in Faruk v. Ashcroft, 378 F.3d 940 (9th Cir. 2004), Ventura bars us from holding that a petitioner is de facto eligible for asylum before the agency has had the opportunity to take another look at the claim in light of our reversal of the credibility finding.